Wagner, Judge,
delivered the opinion of the court.
Several questions have been discussed by counsel in this case, but the essential and controlling one is the same as that presented in the case of Ruggles and Bixler v. Collier et al., decided at this term.
The claim set up by the plaintiff to recover from the defendant is founded on the nineteenth section of the ordinance establishing *380and regulating the engineer department in the city of St. Louis ; and as we hare, upon consideration in the case above referred to, held the said section invalid and void, it is decisive of this case, and the reasons need not be repeated here.
The judgment of the Circuit Court, therefore, in sustaining the demurrer to the plaintiff’s petition, will be affirmed.
The other judges concur.